     Case 1:20-cv-00406-DAD-BAM Document 28 Filed 03/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LUEDTKE,                                     No. 1:20-cv-00406-NONE-BAM (PC)
12                       Plaintiff,
13            v.                                         ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
14    CIOLLI, et al.,                                    FEE AND FAILURE TO OBEY COURT
                                                         ORDER
15                       Defendants.
                                                         (Doc. No. 26)
16

17          Plaintiff James Luedtke is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On February 18, 2020, the assigned magistrate judge granted plaintiff’s motion to void his

20   in forma pauperis status and issued an order for plaintiff to show cause within twenty-one days

21   why this case should not be dismissed for failure to pay the filing fee or for plaintiff to pay the

22   remaining filing fee in full to proceed with this action. (Doc. No. 26.) In that order, plaintiff was

23   warned that failure to comply with that order may result in sanctions, including dismissal of this

24   action. (Id. at 4.) Plaintiff filed a response on March 8, 2021. (Doc. No. 27.)

25          In his response, plaintiff reiterates his previously filed argument challenging the

26   constitutionality of the Prison Litigation Reform Act (PLRA). Plaintiff also argues in a

27   generalized and conclusory fashion that because he is incarcerated and all prisons are violent and

28   dangerous, plaintiff is in imminent danger of serious physical injury. Finally, plaintiff contends
                                                        1
     Case 1:20-cv-00406-DAD-BAM Document 28 Filed 03/23/21 Page 2 of 3


 1   that the assigned magistrate judge and the undersigned, as well as other judges in this court,

 2   should recuse themselves from this case.

 3           The court rejects plaintiff’s argument regarding the PLRA. Federal courts have

 4   consistently rejected claims that the PLRA violates the Constitution. See Gilmore v. People of the

 5   State of Cal., 220 F.3d 987, 1008 (9th Cir. 2000) (“No circuit court has found the PLRA to

 6   violate due process or the Equal Protection Clause. We decline to stray from these precedents.);

 7   Polanco v. Hopkins, 510 F.3d 152, 156 (2d Cir. 2007) (joining the other circuits that have upheld

 8   the constitutionality of this statute.); White v. State of Colo., 157 F.3d 1226, 1235 (10th Cir. 1998)

 9   (“we now join the Eleventh, Sixth, and Fifth Circuits in concluding that § 1915(g) does not

10   violate the guarantees of equal protection and due process); Gavin v. Branstad, 122 F.3d 1081,

11   1092 (8th Cir. 1997) (reversing district court decision that immediate termination decision of

12   PLRA was unconstitutional); Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir. 1999) (“the

13   government’s interest was apparently to curtail frivolous prisoners’ suits and to minimize the

14   costs—which are borne by taxpayers—associated with those suits” and survive the minimal

15   standard for rational basis review.); see also Morrison v. Davis, 88 F. Supp. 2d 799, 808 (S.D.

16   Ohio 2000), amended in part, 195 F.Supp.2d 1019 (S.D. Ohio 2001) (“This Court finds that

17   although the PLRA does single out prisoners for a particular burden in § 1983 actions, Congress’s

18   goal in placing that burden on prisoners was to bring prisoners’ litigation incentives on par with,

19   not below, non-incarcerated litigants. The principles of equal protection do not prevent Congress

20   from burdening prisoners in this way. Thus, Plaintiff’s arguments fit better in the legislative
21   rather than the judicial forum.”).

22           The court also finds plaintiff’s argument regarding imminent danger unpersuasive. The

23   mere fact of plaintiff’s confinement is not sufficient to support a finding of imminent danger, and

24   plaintiff has offered no specific allegations indicating that he was personally in any danger at the

25   time the complaint was filed. “Imminent danger of serious physical injury must be a real, present

26   threat, not merely speculative or hypothetical.” Blackman v. Mjening, 2016 WL 5815905, at *1
27   (E.D. Cal. Oct. 4, 2016).

28   /////
                                                        2
     Case 1:20-cv-00406-DAD-BAM Document 28 Filed 03/23/21 Page 3 of 3


 1          Plaintiff’s remaining argument regarding recusal of the undersigned and other judges of

 2   this court is without merit.

 3          Because plaintiff has failed to obey the court’s order and pay the appropriate filing fee or

 4   show cause why this case should not be dismissed for failure to pay the filing fee, this case cannot

 5   proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th

 6   Cir. 1992).

 7          Accordingly,

 8      1. This action is dismissed, without prejudice, for plaintiff’s failure to comply with the

 9          court’s order of February 18, 2021, (Doc. No. 26), and his failure to pay the filing fee; and

10      2. The Clerk of the Court is directed to close this case and terminate all other pending

11          motions and deadlines.

12   IT IS SO ORDERED.
13
        Dated:     March 22, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
